Justice DURHAM,
concurring:
193 I join fully in the majority opinion offered by Justice Lee; I write separately to highlight the difficult balance between competing rights struck by the statute and by our application of it in this case. It is true, as the dissent notes, that the result of this decision means hardship for Baby B. and her adoptive family. It is equally true that the opposite result would mean hardship for a father whose rights to form a relationship with his child and be part of her life (and arguably Baby B.'s right to know him and benefit from his care and concern) would be cut off notwithstanding the statutory protections afforded him. The legislature may well, as the dissent asserts, have identified maternal privacy and finality in adoptions as primary values. But antecedent to those goals are constitutional rights, inchoate or realized, that all biological parents have in associations with their children. In my view, the majority approach accepts the policy choices made by the legislature in drafting this statute and construes its language in a manner that honors those choices as expressed in that language. The majority and the dissent interpret the legal import of the *406facts differently, but both, I believe, seek to give full force to the legislature's intent.